Case 1:19-cv-07210-RWL Document 58-1 Filed 02/09/21 Page 1 of 17

EXHIBIT “A”
Case 1:19-cv-07210-RWL Document 58-1 Filed 02/09/21 Page 2 of 17

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

ee xX
Miguel Angel Suarez, et al,
Plaintiffs, Case No.: 20-cv-01929
against
Brasserie Felix, Inc, et al.,
; Defendants.
wane ennne eect anna ao wenn X
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
wenn ea etn ne enne ett men en tu se tee teee nnn meee Xx
In re .
Chapter: 11
Brasserie Felix Inc., Case No.: 20-42824-ESS
Debtor
wen ne seen etn ee neuen eee enema 4
In re:
Alexandre Catteau, Chapter: 11
Case No.: 20-43260-ESS
Debtor.
eae Ae ht a A A A mS gr ae Nv
Inte
Alain Denneulin, Chapter: 11
Case No.: 20-43261-ESS
Debior.
peewee ne rn naacn ncn eden meneenseenennnn anne X

SETTLEMENT AGREEMENT AND RELEASE

 
| Case 1:19-cv-07210-RWL Document 58-1 Filed 02/09/21 Page 3 of 17

This Settlement Agreement (“Agreement”) is entered into by and among Plaintiffs /
Creditors Miguel Angel Suarez (“Suarez”), Miguel Cielo Ramos (“Miguel Ramos”), Gerardo
Ixehuatl Hernandez (“Hernandez”), Gustavo Jacobo Peralta (“Peralta”), Juan Manuel Cuervo
Reyes (“Reyes”), Carlos Rangel Camacho (“Camacho”), Marcelino Barrales Ramos (“Marcelino
Ramos”), Nestor Hernandez Sanchez (“Sanchez”), Leo Dan Andrade Huerta (“Huerta”), Jose
Gaguancela Aucacama (“Aucacama”), Fidencio Juarez Tecuapacho (“Tecuapacho”), and Efren
Romero (“Romero”, and collectively, the “Plaintiffs”, or the “FLSA Creditors”) on the one hand,
________and_Defendants./ Debtors Alexandre_Catteau-‘Catteau”),-Alain-Denneulin-(“Denneulin”-and————-~—
—~~nnnnetogether-with Catteau; the-“Individual- Defendants”, or the “Individual-Debtors”); and Brasserle
Felix, Inc. (“Brasserie Felix”, or the “Defendant Corporation”, and together with the Individual
Defendants, the “Defendants”, or the “Debtors”) on the other hand. Plaintiffs and Defendants are
collectively referred to in this agreement as the "Parties,"

WHEREAS, Plaintiffs filed a civil action against Defendants in the United States District
Court for the Southern District of New York on August 1, 2019, captioned Suarez et al v. Brasserie
Felix, Inc. et al, Case No.: 20-42824 (the “Federal Court Action”);

 

WHEREAS, Plaintiffs claimed in the Action, inter alia, violations of the Fair Labor
Standards Act, 29 U.S.C. §§ 201 et seq. (“FLSA”), and the New York Labor Law, N.Y. Lab. Law
§§ 190 et seg. (NYLL”, and collectively, the “Claims”);

WHEREAS, Defendants deny that they violated any federal, state or local law, ordinance,
rule or regulation, or any duty whatsoever, whether based in statute, common law or otherwise,
and they expressly deny any such lability or violation to Plaintiffs;

WHEREAS, on July 31, 2020, Defendant Brasserie Felix filed a voluntary petition under
Chapter 11 of the United States Bankruptcy Code, 11 U.S.C. §§ 101 ef seq., captioned In re
Brasserie Felix, Inc., Case No.: 19-cv-07210 (the “Corporate Bankruptcy”);

WHEREAS, on September 9, 2020, Defendant Alexandre Catteau filed a voluntary petition
under Chapter 11 of the United States Bankruptcy Code, 11 U.S.C. §§ 101 ef seqg., captioned Jn re
Alexandre Catteau, Case No.: 20-43260 (the “Catteau Bankruptcy’);

WHEREAS, on September 9, 2020, Defendant Alain Denneulin filed a voluntary petition
under Chapter 11 of the United States Bankruptcy Code, 11 U.S.C. §§ 101 ef seq., captioned In re
Alain Denneulin, Case No.: 20-43261 (the “Denneulin Bankruptcy”, and collectively with the
Corporate Bankruptcy, and the Catteau Bankruptcy, the “Bankruptcy Proceedings”):

WHEREAS, on Tuesday, November 24, 2020 the Parties participated in a mediation in the
Federal Court Action and the Bankruptcy Proceedings before Mediator Jeffrey Kimmel, of
Akerman LLP (“Mediator Kimmel”), and reached a settlement in order to resolve the Federal
Court Action and the Bankruptcy Proceedings as to the Defendants only and as reflected in a
Memorandum of Understanding acsepted by the Parties at the conclusion of the mediation;

WHEREAS, the Parties desire to memorialize the complete terms of their settlement via __
this Agreement; and .

 
Case 1:19-cv-07210-RWL Document 58-1 Filed 02/09/21 Page 4 of 17

WHEREAS, the Parties now desire to avoid further litigation and, by this Agreement,
intend to resolve all matters raised in the Federal Court Action and the Bankruptcy Proceedings.

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the Parties, the Parties agree to be legally bound by the following terms and
conditions which constitute full settlement of the Action:

conditions of this Agreement, and as full, complete, and final settlernent and final satisfaction of
any and all claims or potential claims identified in paragraph 5 of this Agreement Plaintiffs may
have against Defendants through the Effective Date of this Agreement, including all counsel fees and
costs incurred by Plaintiffs, the gross sum of Eight Hundred Thousand Dollars ($800,000.00) (the
"Settlement Amount") to be paid to Plaintiffs’ attorneys in installments as follows:

 

 

(a) An electronic transfzr of funds in the amount of Four Hundred Thousand Dollars
($400,000.00) made payable to “Cilenti & Cooper, PLLC, as Attorneys for
Plaintiffs,” within ten (10) days following Court approval of this Agreement (the
“Initial Payment”), Determination of the Plaintiffs’ share, counsel fees, and costs,
is the responsibility solely of the Plaintiffs and their counsel;

(b) An electronic transfer of funds in the amount of Two Hundred Thousand Dollars
($200,000.00) made payable to “Cilenti & Cooper, PLLC, as Attomeys for
Plaintiffs,” on or before June 30, 2021, (the “Second Payment”). Determination of
the Plaintiffs’ share, counsel fees, and costs, is the responsibility solely of the
Plaintiffs and their counsel:

{c) An electronic transfer of funds in the amount of Two Hundred Thousand Dollars
($200,000.00) made payable to “Cilenti & Cooper, PLLC, as Attorneys for
Plaintiffs,” on or before October 31, 2021, (the “Final Payment”), Determination
of the Plaintiffs’ share, counsel fees, and costs, is the responsibility solely of the
Plaintiffs and their counsel;

 

All of electronic payments set forth above shall be delivered.to Cilenti & Cooper, PLLC, to the
attention of Peter H. Cooper, Esq., 10 Grand Central 155 East 44th Street, 6" Floor New York, New York 10017.
Failure to deliver said payments shall constitute a default under the Agreement. The Parties agree that only wire
transfers are acceptable form of payment. Plaintiffs’ Counsel shall hold the Settlement Amount in escrow until the
Court deems the Agreement fair and reasonable pursuant to Cheeks v. Freeport Pancake House and dismisses the
Action against the Defendants, After such decision bas been entered, Plaintiffs’ Counsel shall release any held
Settlement Payments to Plaintiffs, pursuant to the schedule contemplated above.

2. Confession. of Judgment: Concurrently with the execution of this Agreement,
Defendants shall each execute and deliver to Plaintiffs’ counsel the confession of judgment
(“Confession of Judgment”) in the form annexed hereto as Exhibit “A”. The Parties hereby
acknowledge and agree that the Confession of Judgment will be held in escrow by Plaintiffs’

~~ counsel,-and- will not be entered and/or filed at any time -other than (i) in the event that the
Defendants fail to make any of the installment payments as set forth above and (ii) Defendants fail
to cure such default within five (5) days of receipt of written notice (to be delivered to Defendants’

 
Case 1:19-cv-07210-RWL Document 58-1 Filed 02/09/21 Page 5 of 17

counsel: (i) Lawrence F, Morrison, of Morison & Tenenbaum, PLLC by email at LMorrison(im-

t-law.com, (ii) A Michael Weber of Littler Mendelson, P.C. by email at mweber@littler.com; (iii)
Eli Zev Freedberg of Littler Mendelson, P.C. by email at EFreedber g@littler.com; and (iv) Joseph
James Flanagan of Littler Mendelson, P.C. by email at jflanagan@littler.com. Any such notice of

default shall be deemed received one (1) days after it is mailed.

Plaintiffs’ counsel warrants that the Confession of Judgment of Defendants will be null and
void, annulled and. discarded -if-and-when-the Defendants- eve made payments-on-all payments

 

Defendants’ obligations under this ¢ agr eement nor constitute a waiver of Plaintiffs’ rights to enforce
this agreement as against any Defendant.

3. Default: In the event that any Settlement Payment is not received by the office of
Plaintiffs’ Counsel by the close of business on the day they are due, or if any wire transfer given
as payment hereunder is dishonored, Plaintiff's counsel shall notify Defendants’ counsel: (i)
Lawrence F. Mortison, of Morison & Tenenbaum, PLLC by email at LMorrison@me-t-law.com,
(ii) A Michael Weber of Littler Mendelson, P.C. by email at mwveber@litier, com; (ii) Eli Zev
Freedbergof Littler Mendelson, P.C. by email at EFreedberg@littler.com; and (iv) Joseph James
Flanagan of Littler Mendelson, P.C. by email at jfanagan@littler.com, of Defendants’ alleged
default. Said notice of default shall be deemed received one (1) day after it is emailed. In the event
that Defendants fail to cure said late payment(s) or dishonor of any such payment(s) within five
(5) business days of being notified of same, they shall be in default. The Parties agree that
Defendants shall only be entitled to one (1) notice to cure, After any such default which is not
timely cured, or where one (1) notice to cure has already been sent to Defendants’ counsel, the
Plaintiffs may enter judgment against the Defendants, and each of them, jointly and severally,
pursuant to the Confession of Judgment appended hereto as Exhibit “A”, in the amount of 100%
of the unpaid balance of the Settlement Amount prior to the default along with attorneys’ fees and
costs associated with the default and collection of the amounts owed. After any such default which
is not timely cured, the Plaintiffs may file the UCC liens on: (i) Defendant Alexandre Catteau’s
interest in the condominium apartment located at 91 Metropolitan Ave, Apt. #4B, Brooklyn, NY
11249, reflected in Exhibit “B”, in the amount of 100% of the unpaid balance of the Settlement
Amount prior to default along with attorneys’ fees and costs associated with the default and
collection of the amounts owed; and on (ii) Defendant Alain Denneulin’s interest in the residential
property located at 4799 South Durham Estates Road, Cairo, NY 12405, reflected in Exhibit “C”,
in the amount of 100% of the unpaid balance of the Settlement Amount prior to default along with
attorneys’ fees and costs associated with the default and collection of the amounts owed. If any
signature of any Defendant is required in order to perfect the contemplated lien pursuant to Article
? of Uniform Commercial Code, such document shall be completed, signed by the necessary
Defendant, and promptly delivered to Plaintiffs’ Counsel to be held in escrow in accordance with
the provisions of this Agreement. It is understood and acknowledged that the liens created by this
paragraph, and / or by the recording of any security instruments contemplated hereunder, are a
valid first lien, and superior to any liens and charges among the Defendants’ other financial

- obligations. It is further understood and acknowledged that Defendant Alexandre Catteau’s interest
the condominium apartment located at 91 Metropolitan Ave, Apt. #4B, Brooklyn, NY 11249,
reflected in Exhibit “B, and Defendant Alain Denneulin’s interest in the residential property
located -at-4799 South Durham Estates Road, Cairo, NY 12405, reflected-in Exhibit “C”, are ~
subject to no other liens, charges or encumbrances. It is understood and acknowledged that if the
Plaintiffs had prevailed in this litigation, and if the key issues of law and fact had been resolved in

 

 

 

 

 
Case 1:19-cv-07210-RWL Document 58-1 Filed 02/09/21 Page 6 of 17

their favor, that the amount they could potentially have recovered, together with attorneys’ fees
and costs, may have been well in excess of the Settlement Amount. In light of the foregoing, the
Defendants acknowledge neither this provision nor the appended Confession of Judgment or UCC
lien constitute a penalty or forfeiture under the New York substantive law of contract, and after
consultation with their counsel, they irrevocably warrant and covenant that no such argument shall
ever be made in opposition to any motion for entry of judgment, foreclosure of the lien or for
related relief, nor shall any such argument be made in support of any motion to vacate any default,

snub is..alsounderstood that-this-default-provision-was-an-essential-condition-for-extending- the - —

Defendants” time to make payment hereunder; and Plaintiffs insisted upon this provision to ensure
that the Settlement Payments are given first lien priority among the Defendants’ other financial
obligations.

. 4. Piaintiffs’ Counsel’s Escrow. Simultaneously upon execution of this Agreement,
Defendants shail deliver copies of the Confession of Judgment with original ink signature.
Plaintiffs’ Counsel shall hold the Confession of Judgment as well as the UCC lien in escrow until
such time that Defendants’ default, after any applicable notice and cure period(s)

 

5. Release and Covenant Not To Sue: Plaintiffs fully and unconditionally release and
forever discharge Defendants from any and all causes of action, suits, damages, claims, judgments,
interest, attorneys' fees, liquidated damages, punitive damages, costs and expenses whatsoever
relating to, or in connection with, any claims under the Fair Labor Standards Acts (FLSA); any
claims under New York Labor Law (“NYLL”); any claims under the New York Codes, Rules and
Regulations, Articles 6, 7 and 19 of the New York Labor Law; any claims under any other federal,
state or local wage and hour law; and any claims for reimbursement, wages, vacation or other leave
time through the effective date of this Agreement (which shall be the date that the Court approves
the terms of the Agreement).

Defendants fully and unconditionally release and forever discharges Plaintiffs, from any
and all causes of action, suits, damages, claims, judgments, interest, attorneys’ fees, liquidated
damages, punitive damages, costs and expenses whatsoever relating to, or in connection with, any
claums under the Fair Labor Standards Acts (FLSA); any claims under New York Labor Law
(“NYLL”); any claims under the New York Codes, Rules and Regulations, Articles 6, 7 and 19 of
the New York Labor Law; any claims under any other federal, state or local wage and hour law;
and any claims for reimbursement, wages, vacation or other leave time through the effective date
of this Agreement (which shall be the date that the Court approves the terms of the Agreement).

This release does not bar a claim that a term of this Agreement has been materially violated.

6. No_ Admission of Wrongdoing: This Agreement and compliance with this
Agreement shail not be construed as an admission by Defendants of any liability whatsoever, or
of any violation of any statule, regulation, duty, contract, right or order.

7. Dismissal of the Litigation: Counsel for the Parties shall cooperate and take all
reasonably necessary steps to arrange for the Court’s approval of the Agreement and entry of the
Order of Dismissal. In connection with this Agreement, Plaintiffs specifically agree to discontinue
and dismiss with prejudice the Action as to the Defendants. In connection with this Agreement,

_ Defendants specifically agree to discontinue and dismiss the Bankruptcy Proceedings as to the
Debtors, The parties herein shall execute the Stipulations of Dismissal appended hereto as Exhibit
“pf”.

 
Case 1:19-cv-07210-RWL Document 58-1 Filed 02/09/21 Page 7 of 17

8. Modification of the Agreement: This Agreement may not be changed unless the
changes are in writing and signed by a proper representative of Plaintiffs and Defendants.

9, Acknowledgment: Plaintiffs acknowledge that they have been fully and fairly
represented by counsel in this matter. Plaintiffs acknowledge that they have consulted with counsel
for the purpose of this Agreement. Defendants acknowledge that they have consulted with counsel
for the purpose of this Agreement. Plaintiffs and Defendants acknowledge that they are not relying
upon any statement, representation or promise-in-executing this-A ereement-except-for-statements,-—————-—-----—
agree that the only consideration for signing this Agreement is as set forth in this Agreement.

10. Notices: Notices required under this Agreement shall be in writing and shall be

deemed given on the first business day following first-class mailing and e-mail transmission
thereof. Notice hereunder shall be delivered to:

 

To Plaintiffs: To Defendants:

Cilenti & Cooper, PLLC Littler Mendelson, P.C.

Attn: Peter H. Cooper, Esq. Attn: A Michael Weber

10 Grand Central Eh Zev Freedberg

144 East 44th Street, 6" Floor Joseph James Fianagan
New York, NY 10017 900 Third Avenue

Email: peooper@jepclaw.com New York, NY 10022

with a copy fo:

Levin Epstein & Associates, P.C.

Attn: Joshua D. Levin-Epstein, Esq.

Jason Mizrahi, Esq.
420 Lexington Ave., Suite 2525
New York, NY 10170
Email: joshuag@evinepstein.com

Jason@levinepstein.com

Email: mweber@littler.com
EFreedberg@ilittler.com

anagan@litier.com

 

 

with a copy to:

Morrison & Tenenbaum, PLLC
Attn: Lawrence Morrison

87 Walker Street

New York, NY 10013

 

Email: LMorrison@m-t-law.com

11. Governing Law: This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of New York, excluding the conflict-of-laws principles
thereof. The parties consent and stipulate to the personal jurisdiction of the United States District
Court for the Southern District of New York in any subsequent proceeding to enforce this
Agreement.

12. Enforceability: If any provision of this Agreement is held to be illegal, void, or
unenforceable, such provision shall be of no force or effect. However, the illegality or
unenforceability of such provision shall have no effect upon, and shall not impair the legality or
enforceability of, any other provision of this Agreement, provided, however, that upon any finding
by a court of competent jurisdiction that a release or waiver of claims or tights or a covenant set

 
Case 1:19-cv-07210-RWL Document 58-1 Filed 02/09/21 Page 8 of 17

forth herein is illegal, void or unenforceable, Plaintiffs agrees to promptly execute a release, waiver
and/or covenant that is legal and enforceable.

13, Release Notification: Defendants advised Plaintiffs to discuss the terms of this
Agreement and release of claims with their legal counsel and Plaintiffs acknowledges that they
have consulted with Jason Mizrahi, Esq. of Joshua D. Levin-Epstein, Plaintiffs acknowledges that
it is their choice to waive any potential claims in return for the benefits set forth herein and that
they_made this decision after careful thought .and_a_reasonable-period-of-time-to-consider-this-——————

Agreement, and-afier-an-opportunity-to-consult-with his-atfomeys-—Piaintffs-eonfims- they ————

understand the terms of this Agreement and that they are signing this Agreement voluntarily,

14. Counterparts: To signify their agreement to the terms of this Agreement and
General Release, the parties have executed this Agreement on the date set forth opposite their
signatures, which appear below. This Agreement may be executed in two or more counterparts
and each of such counterparts, for all purposes, shall be deemed to be an original but all of such
counterparts together shall constitute but one and the same instrument, binding upon all parties
hereto, notwithstanding that all of such parties may not have executed the same counterpart. This
agreement may also be executed by facsimile transmission.

 

[Remainder of Page Intentionally Omitted — Signature Page to Follow]

 
Case 1:19-cv-07210-RWL Document 58-1 Filed 02/09/21 Page 9 of 17

PLAINTIEFES:

MIGUEL ANGEL, SUAREZ
By: MA, 7

Miguel Angel Suarez

MARCELINO BARRALES RAMOS

By: AerecrhS

Marcelino Barrales Ramos
LZ i

|

 

i _{
——tfer fx
cha: 27

 

 

a“ Gerardo Ixehuat! Hernandez

Date / Fecha: tha la

GUSTAVO “ee
Gustave Jace sralta
Date / Fecha: 27 2

JUAN MANUEL CUERVO REYES

  
  
 

 

-uervo Reyes

Date / Fecha: U 2] 21

CARLOS RANGEL CAMACHO
cp

 

RAL
Oats Rangel Camacho

Date / Fecha: f27 e}

 

wy

. EL VLE 202
toe eee

ae f ee,

NESTOR HERNANDEZ)SANCHEZ

By: ie —
Nestor Hernandez Sanchez

Date/Fecha: | {27 dee!

 

 

LEO DAN ANDRADE HUERTA
By Sh.
Leo Dan Andrade Huerta

Date / Fecha: 4 . 7 . 5

JOSE GAGUANCELA AUCACAMA

  

 

Fidendjp J whez Tecuapacho

Date /Fecha: | [ 21] 2

 

EFREN ROMERO
py: £ ren I4 elitle
Efren Romero

 
 

far €/
Date / Fecha: wf. wid

 

 

 
Case 1:19-cv-07210-RWL Document 58-1 Filed 02/09/21 Page 10 of 17

DEFENDANTS:

 

 

 

 

 

 

 

Alexandre Catfeau
a) A> i jot
Dates COL. LC?) Af FenZ\
Tae. | ~~ w oA 3
ALEXANDRE CATTEAU
7
By:
Alexandre Catteau
Date: CD? { Og Lf oe ‘C- |
ALAIN DENNEULIN
ff =
By: “
Alain Denneulin

Date: 0 Z « o} ” og ZA

 

 
Case 1:19-cv-07210-RWL Document 58-1 Filed 02/09/21 Page 11 of 17

 

 

EXHIBIT “A”

 

 
Case 1:19-cv-07210-RWL Document 58-1 Filed 02/09/21 Page 12 of 17

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

Miguel Angel Suarez, etal, SSS .

Plaintiffs, Case No.: 20-cv-01929

a AFFIDAVIT OF CONFESSION
eee OF JUDGMENT

Brasserie Felix, Inc, et al.,

Defendants,
penne rennet en ne nee een nw nntenenee mnnnnnnX
STATE OF NEW YORK )
COUNTY OF ee
Alexandre Catteau, being duly sworn, deposes and says:

1, I, Alexandre Catteau, reside at 91 Metropolitan Ave, Apt. #4B, Brooklyn, NY

11249.
2. I am an officer and principal, of Brasserie Felix, Inc.
3, Pursuant to the terms of the Settlement Agreement and Release by and between

Plaintiffs / Creditors Miguel Angel Suarez (“Suarez”), Miguel Cielo Ramos
(“Miguel Ramos”), Gerardo Ixehuatl Hernandez (“Hernandez”), Gustavo Jacobo
Peralta (“Peralta”), Juan Manuel Cuervo Reyes (“Reyes”), Carlos Rangel Camacho
(“Camacho”), Marcelino Barrales Ramos (“Marcelino Ramos”), Nestor Hernandez
Sanchez (“Sanchez”), Leo Dan Andrade Huerta (“Huerta”), Jose Gaguancela
Aucacama (“Aucacama”), Fidencio Juarez. Tecuapacho (“Tecuapacho”), and Efren
Romero (“Romero”, and coilectively, the “Plaintiffs”, or the “FLSA Creditors”) on
the one hand, and Defendants / Debtors Alexandre Catteau (“Catteau”), Alain
Denneulin (““Denneulin”, and together with Catteau, the “Individual Defendants”,
or the “Individual Debtors”), and Brasserie Felix, Inc. (“Brasserie Felix”, or the
“Defendant Corporation”, and together with the Individual Defendants, the
“Defendants”, or the “Debtors”), to which this Affidavit is annexed, I hereby
confess judgment and authorize entry thereof against the Defendant Corporation,
and me, Alexandre Catteau, personally, as one of the Individual Defendants, and in
favor of the Plaintiffs for the sum of Eight Hundred Thousand Dollars ($800,000.00),
less any payments that have been timely made pursuant to the terms of the
Settlement Agreement and Release.

4, This affidavit of confession of judgment is for a debt justly due to Plaintiffs under
the terms of the Set'lement Agreement, to which this Affidavit is annexed, which

 

 
Case 1:19-cv-07210-RWL Document 58-1 Filed 02/09/21 Page 13 of 17

provides that Defendants are to submit a total sum of Eight Hundred Thousand Dollars

($800,000.00) to Plaintiffs.

4, This affidavit is made upon good and valuable consideration, the sufficiency of
which I acknowledge on behalf of the Defendants, including, without limitation,

the terms and provisions of the Settlement Agreement.

 

5 |_-hereby—-represent—my—understanding—that—upon—Defendants’—breach—of—the
; ment sha

docketed and entered in the Supreme Court of the State of New York, as a judgme

for the sum of Eight Hundred Thousand Dollars ($800,000.00), less any payments that

have been timely made pursuant to the terms of the Settlement Agreement and

Release, against Brasserie Felix, Inc., and against Alexandre Catteau, personally,

jointly and severally with any judgment arising from such breach against Alan

Denneulin.

6. I hereby represent. my understanding that upon Defendants’ breach of the
Settlement Agreement and failure to cure, Plaintiffs will also be entitled to collect
attorneys’ fees and costs associated with the collection of the amounts owed under

this Confession of Judgment.

[Remainder of Page Intentionally Omitted]

{Signature Page to Follow]

 

 

 
Case 1:19-cv-07210-RWL Document 58-1 Filed 02/09/21 Page 14 of 17

BRASSERIE FELIX,

  

By: &
Alexandre Catteaul

Date: © 2 | ox | Zo dA

 

 

 

 

 

 

TE

 

By:

 

Alexandre Catteau

Date: AZ [oy | Cot |

Sworn to before me on this

Ox. day of J abecuysort.
Gk) EA

Notary Public

“1 toe ‘Ze Aveniqa4 sondxy UOlssituWwog
Auinog sugenp ut pauyent
PSEQSZONHLO “oN
HIOA MAN JO a1e1S ‘ougng AlBjON
TSQVNANH Tf NVIHG

 

 
Case 1:19-cv-07210-RWL Document 58-1 Filed 02/09/21 Page 15 of 17

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

‘A en ak a et

Miguel Angel Suarez, et al,

Plaintiffs, Case No.: 20-cv-01929

_ AFFIDAVIT OF CONFESSION
7 SEG OF JUDGMENT

Brasserie Felix, Inc. et al.,

ee rere ad Pe Pre A a

Defendants.

STATE OF NEW YORK )

COUNTY OF

, SS.:

)

Alain Denneulin, being duly sworn, deposes and says:

1.

I, Alain Denneulin, reside at [insert].
I am an officer and principal, of Brasserie Felix, Inc.

Pursuant to the terms of the Settlement Agreement and Release by and between
Plaintiffs / Creditors Miguel Angel Suarez (“Suarez”), Miguel Cielo Ramos
(“Miguel Ramos”), Gerardo Ixehuat! Hernandez (“Hernandez”), Gustavo Jacobo
Peralta (“Peralta”), Juan Manuel Cuervo Reyes (“Reyes”), Carlos Rangel Camacho
(“Camacho”), Marcelino Barrales Ramos (“Marcelino Ramos”), Nestor Hemandez
Sanchez (“Sanchez”), Leo Dan Andrade Huerta (“Huerta”), Jose Gaguancela
Aucacama (“Aucacama”), Fidencio Juarez Tecuapacho (“Tecuapacho”), and Efren
Romero (“Romero”, and collectively, the “Plaintiffs”, or the “FLSA Creditors”) on
the one hand, and Defendants / Debtors Alexandre Catteau (“Catteau”), Alain
Denneulin (““Demneulin”, and together with Catteau, the “Individual Defendants”,
or the “Individual Debtors”), and Brasserie Felix, Inc. (“Brasserie Felix”, or the
“Defendant Corporation”, and together with the Individual Defendants, the
“Defendants”, or the “Debtors”), to which this Affidavit is annexed, I hereby
confess judgment and authorize entry thereof against the Defendant Corporation,
and me, Alain Denneulin, personally, as one of the Individual Defendants, and in
favor of the Plaintiffs for the sum of Eight Hundred Thousand Dollars ($800,000.00),
less any payments that have been timely made pursuant to the terms of the
Settlement Agreement and Release.

This affidavit of confession of judgment is for a debt justly due to Plaintiffs under
the terms of the Settlement Agreement, to which this Affidavit is annexed, which
provides that Defendants are to submit a total sum of Eight Hundred Thousand Dollars
($800,000.00) to Plaintiffs.

 
Case 1:19-cv-07210-RWL Document 58-1 Filed 02/09/21 Page 16 of 17

4, This affidavit is made upon good and valuable consideration, the sufficiency of
which I acknowledge on behalf of the Defendants, including, without limitation,
the terms and provisions of the Settlement Agreement.

5. ] hereby represent my understanding that upon Defendants’ breach of the
Settlement Agreement and failure to cure, this Confession of Judgment shall be
ninninnansiinnon COCK StEd-and-entered inthe Supreme-Court- of the State of New-York, as-ajudgment-———-—--__-_—
> tarntannannatnannrnarnaeeeenann font he-sumn Of Hight Hundred Thousand Dollars ($800,000.60); tess any payments that
have been timely made pursuant to the terms of the Settlement Agreement and
Release, against Brasserie Felix, Inc., and against Alain Denneulin, personally,
jointly and severally with any judgment arising from such breach against Alexandre
Catteau.

6. I hereby represent my understanding that upon Defendants’ breach of the
Settlement Agreement and failure to cure, Plaintiffs will also be entitled to collect
attorneys’ fees and costs associated with the collection of the amounts owed under
this Confession of Judgment.

 

[Remainder of Page Intentionally Omitted]

[Signature Page to Follew]

 
Case 1:19-cv-07210-RWL Document 58-1 Filed 02/09/21 Page 17 of 17

BRASSERIE FELIX, INC.

areal

bh: oN ’

Alain Denneult j °
Date: OB2-9g -— ‘Co 2.|

 

 

 

A
By: ____—_f—

Alain Denneulin f

Date: 92. -0  — Zo2|

Sworn to before me on this

Bday of Febcuory 2020

Notary Public

BRIAN J. HUFNAGEL
Notary Public. State of New York
No, 01HU6256354
Qualified in Queens County
Commission Expires February 27, 29 2h

 
